Exhibit 23.2 HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation CERTIFIED PUBLIC ACCOUNTANTS Registered with the Public Company AND Accounting Oversight Board BUSINESS CONSULTANTS 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Remote MDx, Inc. We consent to the use of our report dated December 14, 2006, in the Registration Statement of Remote MDx, Inc. on Form SB-2, relating to the registration of 22,948,214 shares of common stock.We also consent to the use of our name and the reference to us in the “Experts” section of this Registration Statement. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah August 3, 2007
